Citation Nr: 1702545	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than October 2009, for an award of a 40 percent rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to July 2001 and from January 2004 to January 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Boise, Idaho.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's degenerative disc disease (DDD) of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, prior to October 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 2009, for the award of a 40 percent disability rating for DDD of the lumbar spine, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of a 40 percent rating for his service-connected DDD of the lumbar spine.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in October 2006, July 2008, and October 2009, reflecting sufficient detail regarding the degree of functional impairment for rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the effective date.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for an earlier effective date.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran claims that the disability rating of 40 percent for his service-connected disability of DDD of the lumbar spine, which is assigned from October 20, 2009, should at least start during his initial grant for service connection.  Specifically, the Veteran claims that the severity of his condition has been the same since he first filed his claim.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The method for determining the effective date of an increased rating is set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  Id.  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred no more than one year prior to filing the claim for an increased rating.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to at least the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

By way of procedural history, the Board notes that the Veteran was granted service connection for his DDD of the lumbar spine in December 2006, and assigned a 10 percent initial rating.  By a written statement received by VA in January 2008, the Veteran initially filed a timely notice of disagreement to appeal of the December 2006 rating decision.  Subsequently, in a May 2010 rating decision, the RO granted increased ratings of 20 percent from July 28, 2008 and of 40 percent effective from October 20, 2009.  Ultimately, the Board finds that the Veteran has continuously prosecuted his claim since the date he first filed for service connection in September 2006.

As noted above, the effective date of a rating is established by the date the Veteran's claim for increased rating was received, or the date in which the disability arose to the level in which the increased rating is based, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the threshold question is when the Veteran's disability arose to the level of severity as to warrant a 40 percent rating.  To this end, the Veteran has claimed that his condition has been no different than when he initial filed his claim.  He notes that his DDD of the lumbar spine condition has not changed since 2006 and that previous examinations provided to him were inadequate in assessing the functional impact and severity of his service-connected lumbar spine disability.  As such, he claims that his current 40 percent rating should be brought back to January 22, 2006, when he was initially awarded service connection. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes 5235 to 5242.  Diagnostic Code 5242 is used for the evaluation of degenerative arthritis of the spine.

In this case, with respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2016).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2016).

The Veteran was afforded multiple VA examinations for his lumbar spine disability throughout the claim period, to include in October 2006, July 2008, and October 2009, with addendum opinion in February 2010.  In his most recent examination in October 2009, on range of motion testing, the Veteran was able to flex his back to 25 degrees and extend it to 5 degrees.  The examiner noted there was objective evidence of pain following repetitive motion, the range of motion decreased to 15 degrees of flexion and 5 degrees of extension after three repetitions of range of motion.  Imaging study of the lumbar spine showed straightening but there was no obvious change.  The diagnosis was displacement of lumbar intervertebral disc, without myelopathy, with radiculopathy, L5-S1 level, right side.  Regarding the effects of this disability on occupational activities, the examiner noted decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain, as well as sleep deprivation. 

The Board notes that the Veteran's October 2009 examination demonstrates a level of severity for his condition that warrants a 40 percent rating under the appropriate Diagnostic Code detailed above.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  As such, the Veteran was granted a 40 percent rating from, and, based on this October 2009 examination. 

However, a close review of the records dated prior to October 20, 2009, the Board concludes that an increase is not factually ascertainable within the bounds of the rating criteria warranting a more favorable effective date for the 40 percent rating.

The Veteran underwent a VA fee-based examination in October 2006.  After reviewing the Veteran's reported history and current symptoms of his low back condition, the examiner noted evidence of limited and painful motion in forward flexion only.  Active range of motion, measured with a goniometer, consisted of 75 degrees of flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion and bilateral lateral rotation, with or without pain.  The range of motion of the thoracolumbar spine was limited by pain but not limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was DDD of the lumbar spine.  The examiner stated objectively, on clinical examination, there was evidence of mild limitation of motion of the lumbar spine with associated mild muscle spasm and paraspinal tenderness.  Regarding the functional limitation, the examiner also noted that the Veteran should avoid frequent bending, stooping and crouching.

A January 2007 VA treatment record reflects that the Veteran was able to flex his back where his fingertips were 6 inches off the floor; he could extend his back to 20 degrees.  Lateral flexion was to 30 degrees and rotation was to 45 degrees, bilaterally.

A March 2007 magnetic resonance imaging (MRI) revealed minor abnormality, 2 mm. bulging the disc at L5-S1.  A May 2007 computerized tomography (CT) scan of the lumbar spine showed bulging the disc at L5-S1, partially obscuring the right nerve root at this level.

An April 2007 VA treatment report notes that the Veteran was able to bend 8 inches off the floor; he had decreased range of motion with flexion/extension and rotation.

A January 2008 VA rehabilitation medicine consultation report notes that the Veteran had physical therapy for 3 months and oral steroids without relief and overall pain had been slowly getting worse.  On physical examination, the Veteran had active full range of motion of the back without pain.

In his December 2007 notice of disagreement, the Veteran related that since the October 2006 VA examination, he experienced a lot more pain.  

A July 2008 VA spine examination report reflects the Veteran had a range of motion consisting of 75 degrees of forward flexion with pain beginning at about 45 degrees.  There was 30 degrees of extension with mild pain at the extreme.  There was 30 degrees right and left lateral bending and 25 degrees right and left rotation of the lumbosacral spine with only mild symptoms.

In a December 2008 rehabilitation medicine consultation record, the Veteran reported acute onset of debilitating low back pain radiating to the right lower extremity while out running.  On physical examination of the back, range of motion was decreased in all planes due to pain.

MRI of the lumbar spine in October 2008 showed eccentrically protruded disc into the right lateral recess at L5-Sl abutting and displacing crossing sacroiliac nerve rootlet in this position.  No other significant abnormality was found.

A December 2008 VA neurosurgery outpatient note reflects the Veteran was seen with chief complaint of right buttock pain.  It was noted that on examination, the Veteran had severely limited range of motion of the lumbar spine and tenderness and muscle spasm in the back.

A May 2009 VA rehab medicine note shows that the Veteran received an epidural steroid injection for diagnosis of lumbar radiculopathy.  

None of the aforementioned records demonstrate entitlement to a 40 percent disability rating for the lumbar spine disability, because there were no findings made showing forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, the criteria required to warrant a 40 percent schedular rating.  In essence, there was no indication in the records prior to October 20, 2009 regarding the extent of actual physical/functional limitation of motion, i.e., it was not factually ascertainable from these records that a 40 percent rating was warranted at any time prior to October 20, 2009.  When seen at the July 2008 VA spine examination, the Veteran could flex his back to 75 degrees but pain began at 45 degrees.  Consequently, an increased rating of 20 percent was granted effective July 28, 2008, the date such finding was made during the VA examination.  However, there was simply no suggestion of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In December 2008, he was seen by VA neurosurgeon, who noted the Veteran had severely limited range of motion of the lumbar spine, but this report does not provide the extent of limitation in the range of motion in degrees and as such, it is not factually ascertainable that the rating criteria for the assignment of a 40 percent rating were supported.  The schedular criteria do not provide for the assignment of a 40 percent rating based on complaints of pain, a long history of symptoms, or subjective reports of symptoms.  The criteria require clinical findings of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  No such findings were made here prior to October 20, 2009. 

The Board has considered the Veteran's argument that his previous VA examinations were inadequate, and therefore, failed to assess the true nature and severity of his disability.  He states the examiners did not conduct a proper examination as no instrumentation was used to measure the range of motion but the examiners simply looked and guessed.  Specifically, he claims that the October 2006 VA examination lasted only about 20 minutes and the instructions were not clear.  He also argues that during the July 2008 VA examination, he was not treated appropriately or objectively by the examiner.  However, the October 2006 VA examination report notes findings of active range of motion, with or without pain, and specifically states the range of motion was measured with a goniometer.  The July 2008 examination report reflects findings of pertinent symptoms and degrees of impairment, including range of motion of the lumbar spine, which considered the Veteran's reported pain and are congruent with the other evidence of record.  These findings were rendered following a physical examination of the Veteran, a review of the complete record, and detailed description of the Veteran's reported history and present symptoms.

In this regard, the Court and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the Veteran has not attacked the competency of the examiner, rather, he has asserted that the examiners were not thorough or objective in their examinations.  However, there is no indication that the examinations were not objectively conducted or the reports contained inaccurate data.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Court has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board therefore finds that VA satisfied its duty to assist the Veteran.

Pursuant to VA regulations, an increase must be factually ascertainable within the bounds of the rating criteria, and in this case no such increase is shown prior to October 20, 2009.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date earlier than October 2009, for an award of a 40 percent rating for degenerative disc disease of the lumbar spine, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


